Citation Nr: 9911598	
Decision Date: 04/29/99    Archive Date: 05/06/99

DOCKET NO.  94-19 862	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an increased rating for a right ankle 
disability, currently rated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas D. Jones, Associate Counsel



INTRODUCTION

The veteran served on active duty from October 1943 to April 
1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1993 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied the veteran's claim for an increased 
rating for a right ankle disability.  The veteran filed a 
timely notice of disagreement, initiating this appeal.  

In a November 1997 rating decision, the RO also assigned the 
veteran a separate service connection rating for instability 
of the right ankle, based on VA General Counsel Opinion 23-97 
(July 1, 1997).  A 10 percent disability rating was assigned, 
based on Diagnostic Code 5262, for impairment of the tibia 
and fibula.  38 C.F.R. § 4.71a, Diagnostic Code 5262 (1998).  
While this grant of service connection also makes reference 
to a right ankle disability, it represents a separate and 
distinct grant of service connection for which a notice of 
disagreement has not been filed, and thus this issue is not 
within the jurisdiction of the Board at this time.  
38 U.S.C.A. §§ 7104, 7105 (West 1991 & Supp. 1998).  Thus, it 
will not be considered in this decision.  

On her VA Form 9 substantive appeal, the veteran expressed a 
desire for a personal hearing in Washington, D.C., before a 
member of the Board.  Such a hearing was scheduled to be held 
in December 1998; however, the veteran canceled this hearing.  
She stated, via her accredited representative, that her 
health prevented her from attending a hearing.  This will be 
accepted by the Board as a withdrawal of her hearing request, 
and a remand for that purpose need not be issued at this 
time.  38 C.F.R. § 20.700 et seq. (1998).  



FINDINGS OF FACT

1.  In an April 1945 rating decision, the veteran was granted 
service connection, with a 20 percent rating, for chronic 
traumatic arthritis of the right ankle.  

2.  According to the evidence of record, the veteran's 
service connected traumatic arthritis of the right ankle 
results in limited range of motion, without ankylosis, and 
pain with motion.  


CONCLUSION OF LAW

An increased rating, beyond 20 percent, is not warranted for 
the veteran's service connected traumatic arthritis of the 
right ankle.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. §§ 3.321, 4.2, 4.7, 4.14, 4.40, 4.45, 4.59, 4.71, 
4.71a, Diagnostic Codes 5003, 5010, 5270-5274 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

In an April 1945 rating decision, the veteran was awarded 
service connection for a right ankle disability, described as 
chronic traumatic arthritis.  An initial rating of 20 percent 
was assigned.  In May 1993, the veteran filed a claim for an 
increased rating for her right ankle disability, which she 
stated had worsened.  

The RO obtained the veteran's VA outpatient treatment 
records, showing treatment from 1993 onward for right ankle 
pain and other related symptoms. Zero degrees dorsiflexion 
was recorded with range of motion testing; plantar flexion 
was not indicated.  X-ray examination of the ankle confirmed 
degenerative changes to the joint, and medication was 
prescribed, with good results.  The veteran's foot was also 
fitted with an orthopedic device to address her symptoms.  

In August 1993, the RO considered this evidence and denied 
the veteran an increased rating for her right ankle 
disability.  She filed a timely notice of disagreement, and 
was sent an October 1993 statement of the case.  She then 
filed a January 1994 VA Form 9 substantive appeal.  

The veteran has received private outpatient care since 1990 
for her right ankle disability, and these records were 
obtained.  On her initial visit in June 1990, she had 
difficulty extending her right ankle beyond the neutral 
position, with pain on motion.  X-rays indicated severe 
degenerative arthritis of the right ankle.  Medication was 
prescribed for her recurrent right ankle pain.  On a 
subsequent visit in September 1990, the veteran's right ankle 
range of motion was described as "remarkably good."  In 
June 1992, the veteran was fitted with a right ankle brace to 
alleviate her pain.  With the brace she had less pain and 
good mobility, with no noticeable limp.  

The veteran was afforded a VA orthopedic examination of the 
lower extremities in October 1994.  Chronic right ankle pain 
was reported.  Range of motion testing revealed 0º 
dorsiflexion with the right knee extended and 3º dorsiflexion 
with the right knee flexed.  30º plantar flexion was also 
observed, and all motion was with crepitus.  X-rays revealed 
joint space narrowing almost to the point of ankylosis.  
There was also evidence of an old healed bimalleolar 
fracture, with severe degenerative changes.  

The veteran was again examined by the VA in November 1994.  
She again reported recurrent right ankle pain.  Range of 
motion was 15º dorsiflexion and plantar flexion of 45º.  
Osteoarthritis was noted upon x-ray examination.  

Finally, the veteran was examined by VA medical personnel for 
a third time in July 1997.  Recurrent right ankle pain was 
again reported, worse with prolonged use.  She was still 
using the orthopedic device given to her by her private 
physician.  She was also taking medication and receiving 
injections to alleviate her pain symptoms.  On range of 
motion testing, dorsiflexion was to 8º, and plantar flexion 
was to 20º, with objective evidence of pain on motion.  
Swelling and tenderness were noted over the lateral aspect of 
the ankle.  Her gait was "fairly smooth", except when she 
walked without her orthopedic device, at which time she 
favored her right ankle.  Sensation was intact.  X-rays 
revealed moderately advanced degenerative osteoarthritis with 
joint space narrowing.  

The RO considered this evidence and continued the prior 
denial of an increased rating.  The case was then forwarded 
to the Board.  


Analysis

The veteran's claim for an increased rating for her service-
connected right ankle disability is "well grounded" within 
the meaning of 38 U.S.C.A. § 5107(a).  The U. S. Court of 
Appeals for Veterans Claims (Court) has held that if a 
veteran claims that a service-connected disability has become 
worse, then the claim is well grounded.  Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).  The Court has also stated 
that where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  

Disability evaluations are assigned by applying a schedule of 
ratings which represent, as far as can practicably be 
determined, the average impairment of earning capacity.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (1998).  In 
cases where, after a careful consideration of all evidence, a 
reasonable doubt arises as to the degree of disability, that 
reasonable doubt must be resolved in favor of the veteran.  
38 C.F.R. § 4.3 (1998).  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
38 C.F.R. § 4.7 (1998).  

Regarding increased-rating claims for musculoskeletal 
disabilities, the Court has expounded on the necessary 
evidence required for a full evaluation of orthopedic 
disabilities.  In DeLuca v. Brown, 8 Vet. App. 202 (1995), 
the Court held that ratings based on limitation of motion do 
not subsume 38 C.F.R. § 4.40 or 38 C.F.R. § 4.45.  It was 
also held that the provisions of 38 C.F.R. § 4.14 (avoidance 
of pyramiding) do not forbid consideration of a higher rating 
based on greater limitation of motion due to pain on use.  

For the reasons to be discussed below, the veteran's 
disability rating should be maintained at 20 percent.  This 
decision is based on a full review the medical evidence of 
record, with primary concern being granted to the present 
level of disability.  Francisco, 7 Vet. App. at 55.  

Currently, the veteran's service connected right ankle 
disability is rated 20 percent disabling under Diagnostic 
Code 5010, for traumatic arthritis.  This code in turn 
utilizes the criteria of Diagnostic Code 5003, for 
degenerative arthritis, which rates the limitation of motion 
of the affected joint.  When the limitation of motion is 
noncompensable under the appropriate diagnostic code, a 
rating of 10 percent is applied for each major joint or group 
of minor joints involved.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5003, 5010 (1998).  The service connected disability 
under consideration in this claim involves only one joint, 
the right ankle.

Diagnostic Codes 5270-5274 concern disabilities of the ankle; 
however, only Diagnostic Code 5270, for ankylosis, offers a 
rating in excess of 20 percent for an ankle disability.  
38 C.F.R. § 4.71a, Diagnostic Codes 5270-5274 (1998).  
However, this code is inappropriate to the veteran's case 
where the medical evidence has consistently and repeatedly 
shown at least some range of motion of the veteran's right 
ankle, albeit limited.  On her three previous VA 
examinations, in October and November 1994, and July 1997, 
the veteran exhibited limitation of motion, but no fixation 
of the joint.  Furthermore, no medical professional has 
suggested the veteran's right ankle disability is comparable 
to ankylosis of the joint.  The veteran's private physician 
noted in 1990 that she had difficulty extending her foot 
beyond the neutral position, but on subsequent visits, he 
described her range of motion as "remarkably good."  This 
private doctor did not suggest a degree of disability of the 
right ankle akin to ankylosis of the joint.  X-rays taken in 
conjunction with the October 1994 VA orthopedic examination 
revealed joint space narrowing "almost to the point of 
ankylosis," but also found at least 30º of plantar flexion 
and 3º dorsiflexion with the right knee flexed.  Hence, an 
increased rating for ankylosis of the right ankle joint is 
not warranted at this time.  

Likewise, as is noted above, the veteran is entitled to 
evaluation of her claim under the guidelines of DeLuca, 
outlined above.  However, she is already rated at the maximum 
level for limitation of motion, so even assuming arguendo 
that pain on use or prolonged use results in a greater 
limitation of motion, no higher rating may be afforded under 
the appropriate rating code.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5271 (1998).  Therefore, an increased rating 
rated based on DeLuca considerations is not warranted at this 
time.

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4, whether or not they were raised by the appellant.  The 
evidence discussed herein does not show that the service 
connected disability at issue presents such an unusual or 
exceptional disability picture as to render impractical the 
application of the regular schedular standards.  In 
particular, the veteran's traumatic arthritis of the right 
ankle has not required any periods of hospitalization, and it 
is not shown by the evidence to present marked interference 
with employment.  Therefore, the assignment of an 
extraschedular evaluation under 38 C.F.R. § 3.321(b) is not 
warranted at this time.  The veteran has not otherwise 
submitted evidence tending to show that her service-connected 
right ankle disability is unusual, or causes marked 
interference with work other than as contemplated within the 
schedular provisions discussed herein.  

In conclusion, the preponderance of the evidence is against 
the veteran's claim for an increased rating for chronic 
traumatic arthritis of the right ankle, currently assigned a 
20 percent rating; as such, the claim must be denied.  


ORDER

The veteran's claim for an increased rating for her service 
connected right ankle disability is denied.  



		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals



 

